Citation Nr: 0920777	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  03-01 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Increased initial rating for the Veteran's service-connected 
reflux with hiatal hernia, dysphasia, duodenal and esophageal 
ulcers, post operative, currently rated as 40 percent 
disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran had active service from September 1959 to July 
1961.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

The Board remanded this matter in November 2004.  The Board 
then denied the Veteran's claim for increase in September 
2005.  In a February 2007 Order, the U.S. Court of Appeals 
for Veterans Claims (Court) remanded this matter to the Board 
for compliance with instructions noted in a February 2007 
Joint Motion signed by the parties to this matter.  In 
response, the Board remanded this matter in November 2007 for 
additional development.  

The Board notes the representative's April 2008 request that 
the Board consider additional evidence.  See 38 C.F.R. § 1304 
(2008).  The Board has considered the additional evidence in 
this decision.  


FINDING OF FACT

The evidence of record indicates that, from January 31, 2002, 
the combination of symptoms associated with the Veteran's 
service-connected digestive disorder have severely impaired 
his health.  


CONCLUSION OF LAW

From January 31, 2002, the criteria for a 60 percent 
disability evaluation, for the Veteran's service-connected 
digestive disorders, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7346 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided in this decision has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided several notification letters to the Veteran 
between December 2004 and July 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claim, and of the 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claim.  And VA requested 
from the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  

The Board notes two deficiencies with VCAA notification, 
however.  VA did not provide a notification letter to the 
Veteran prior to the May 2002 rating decision on appeal.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  And, though VA eventually provided 
the Veteran with general notification on disability 
evaluations and effective dates, VA has not provided the 
Veteran with a particular notification letter detailing the 
disability criteria at issue in his increased rating claim 
for a digestive disorder.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).    

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  VA provided the Veteran with the relevant 
rating criteria in this matter in the July 2008 Supplemental 
Statement of the Case (SSOC).  And, following full 
notification, VA readjudicated the Veteran's claim in the 
November 2008 SSOC of record.  See Mayfield, 444 F.3d 1328.  
Based on this background, the Board finds VA's untimely and 
incomplete notice in this matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Increased Rating

The RO received the Veteran's service connection claim for a 
digestive disorder on January 31, 2002.  The RO granted this 
claim at 0 percent disabling in a May 2002 rating decision.  
After reviewing private and VA medical evidence, the RO then 
increased this initial rating to 20 percent in the January 
2003 Statement of the Case.  The 20 percent rating was 
assigned effective the date of the Veteran's service 
connection claim on January 31, 2002.  The Veteran appealed 
this decision to the Board.  

In a September 2005 decision, the Board denied the Veteran's 
increased rating claim.  The Veteran appealed the decision to 
the Court.  In a February 2007 Order, the Court remanded this 
matter to the Board for compliance with instructions noted in 
a February 2007 Joint Motion signed by the parties to this 
matter.  In the Joint Motion, the parties agreed that further 
medical examination was appropriate here.  As such, the Board 
remanded this matter to the RO in November 2007.  

In a November 2005 rating decision - just following the 
Board's September 2005 denial, and prior to the Court's 
remand - the RO increased the Veteran's disability evaluation 
to 40 percent, effective May 20, 2003.  In that decision, the 
RO based its evaluation of the Veteran's disorder on evidence 
of reflux with hiatal hernia, dysphasia, duodenal and 
esophageal ulcers, post operative.  The RO rated the Veteran 
under Diagnostic Code (DC) 7346 in addition to DC 7305, which 
it used in its original evaluation of the Veteran's digestive 
disorders.  See 38 C.F.R. § 4.118.  

Following the Board's November 2007 remand, the Veteran 
underwent additional VA compensation medical evaluation in 
April 2008, for which a report and opinion has been included 
in the record.  Based on this report, and on the inclusion in 
the record of additional VA and private treatment records, 
the RO continued the Veteran's 40 percent rating effective 
May 20, 2003.  Nevertheless, in recent statements of record, 
the Veteran has continued to maintain that a higher rating is 
due here from the original effective date, January 31, 2002.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appellant is 
presumed to be seeking the maximum available benefit even 
where an increase is granted during the appeal period).  

In this decision, the Board will determine whether a rating 
in excess of 20 percent is warranted from January 31, 2002 to 
May 20, 2003, and whether a rating in excess of 40 percent is 
warranted from May 20, 2003.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (in cases where the original rating assigned 
is appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim).  See also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
Board will consider any DCs potentially applicable to the 
Veteran's digestive tract disorders, even though 38 C.F.R. 
§ 4.114 specifically provides that ratings under this 
provision are not to be combined with each other.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  See also 
38 C.F.R. § 4.114 (2008) (a "single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture.").  

	Laws and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

The RO originally rated the Veteran's ulcer disorder under DC 
7305 of 38 C.F.R. § 4.114.  Later, in the November 2005 
rating decision that increased the Veteran's evaluation to 40 
percent, the RO also rated the Veteran under DC 7346 of 
38 C.F.R. § 4.114.  

Duodenal ulcers are rated under DC 7305.  This provision 
provides for 10, 20, 40, and 60 percent ratings.  Hiatal 
hernias are rated under DC 7346.  This provision provides for 
10, 30, and 60 percent ratings.  As the Veteran has already 
been rated as at least 20 percent disabled during the appeal 
period, the Board will limit its analysis to the rating 
criteria in excess of 20 percent.  

Under DC 7305, a 40 percent rating is warranted for 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  A 60 percent rating is warranted under DC 
7305 for severe symptoms of impairment manifested by pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Code 7305.  

Under 7346, a 30 percent rating is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is warranted under DC 7346 for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or for other symptom 
combinations productive of severe impairment of health.  

	Evidence

The relevant medical evidence of record consists of private 
and VA medical records, various letters from medical 
professionals, and VA compensation examination reports dated 
in October 2002, January 2006, July 2006, February 2007, and 
April 2008.  Based on the evidence of record, and on the 
applicable disability criteria noted under DC 7346, the Board 
finds a disability rating of 60 percent warranted here from 
January 31, 2002.  The evidence indicates that the symptoms 
associated with the Veteran's digestive disorders have caused 
severe impairment of his health.  

	Analysis 

The private medical evidence submitted by the Veteran 
demonstrates that he has had symptoms associated with his 
service-connected disorder from the 1970s.  These records 
show evidence of oral and rectal bleeding, darkened vomit, 
nausea, upset stomach, diarrhea, colic, distention, 
gastroesophageal reflux disease (GERD), and sensitivity to 
certain foods.  VA medical records, dating from July 2001, 
evidence these difficulties as well.  VA medical records 
dated in July 2001 note chronic gastroesophageal reflux, 
hiatal hernia, and Barrett's esophagitis, while VA treatment 
records dated in August 2001 demonstrate chronic iron 
deficiency anemia, dyspepsia, and chronic reflux signs.    

The Board notes the severity of these symptoms, particularly 
as demonstrated by Barrett's esophagitis, which indicates 
chronic peptic ulceration acquired as a result of long-
standing chronic esophagitis, and which is associated with 
adenocarcinoma.  Stedman's Illustrated Medical Dictionary 730 
(27th ed. 2000).   

The Board notes moreover that the medical evidence of record 
dated from January 2002 likewise indicates severe impairment.  
The October 2002 VA compensation examination report noted the 
Veteran's history of anemia, iron deficiency, significant 
gastric upset, and likely ulcerations.  He noted the 
Veteran's iron replacement for iron deficiency, and his use 
of a proton pump inhibitor to prevent stomach irritation 
and/or ulceration.  Though the Veteran indicated no melena or 
hypoglycemic episodes, the examiner noted that the Veteran 
reported daily episodes of colic and distention, occasional 
vomiting, upset stomach and frequent diarrhea, and 
sensitivity to tart types of foods.  The examiner indicated 
that the Veteran's colic and distention lasts from 30 minutes 
to two hours, but did not "impact him enough that he has to 
lie down or discontinue his usual daily routine."  

VA medical records dated in May 2003 describe the Veteran's 
GERD as "fairly severe."  These records indicate that the 
Veteran must elevate the head of his bed to sleep, that his 
medication was not effective, that he experienced diarrhea, 
that he has chest pain when breathing (the Veteran was 
subsequently service connected for a lung disorder secondary 
to his service-connected digestive disorders).  The reporting 
physician noted the Veteran's voice as hoarse, and indicated 
the reflux disorder may relate to the hoarseness.  

The record indicates that the Veteran underwent VA 
gastroscopy in July 2003.  The examiner noted a sliding 
hiatal hernia, mild esophagitis versus gastric mucosa growing 
up into the distal esophagus, and normal duodenum, antrum, 
and stomach.  The examiner noted that the Veteran would need 
a proton pump inhibitor to treat his symptoms.  

A February 2004 VA record notes continued complaints of 
gastric pain.  This examiner recounted the Veteran's history 
to include "reflex sympathetic dystrophy of left arm."  
This examiner also noted a diagnosis of Barrett's 
esophagitis.  A July 2004 record indicated GERD, diarrhea, 
dyspepsia, and "terrible pain in the stomach" but indicated 
no vomiting, constipation, nausea, melena, or weight changes.  

A February 2004 letter from the Veteran's treating VA 
physician noted the Veteran's disorders to include hiatal 
hernia, Barrett's esophagitis, dysphagia, reflux, and 
epigastric pain, but noted that no evidence indicated 
esophageal diverticulosis.  A January 2005 letter from 
another treating VA physician stated that the Veteran's 
sliding hiatal hernia was a "chronic debilitating problem."  
Both physicians related the Veteran's disorders to disorders 
experienced during service.  

November 2004 VA treatment records indicate complaints of 
"significant mid epigastric abdominal pain."  The record 
indicates that the Veteran had recently changed medications, 
and that the newer medication was not working.  The Veteran 
reported sleep deprivation due to burning water brash at 
night, and indicated interest in surgery.  The Veteran 
indicated improvement from newer medication, but continued to 
indicate burning pain in December 2004 and January 2005.  

In February 2005, the Veteran underwent another gastroscopy 
which found severe esophagitis, GERD with active distal 
esophagitis and possible Barrett's metaplasia.  An esophagram 
later that month noted a normal swallowing mechanism, a 
normal esophageal stripping wave, no esophageal strictures, a 
small hiatal hernia, multiple small ulcerations in the distal 
esophagus, and noted that spontaneous reflux was noted to the 
level of the thoracic inlet.  

In July 2005, the Veteran underwent surgery (Laparoscopic 
Collis Nissen Fundoplication) for his disorder.  The 
significant finding was hiatal hernia.  

August 2005 VA treatment notes indicate that the Veteran lost 
20 pounds following his surgery, and that he continued to 
complain of dysphagia and odynophagia.  Due to these 
complications the Veteran underwent upper GI endoscopy later 
in August 2005.  This procedure noted a normal stomach, a 
normal esophagus, and an intact Nissan.  The physician 
indicated that the Veteran's swallowing difficulties may be 
due to post-surgical edema.  As such, a gastric emptying 
study was ordered, and then performed in October 2005.  The 
study indicated normal emptying.    

Nevertheless, December 2005 to February 2006 VA treatment 
records showed continued recurrent GERD and diarrhea.  And in 
a December 2005 letter, the VA physician who performed the 
July 2005 surgery, speculated that, due to the Veteran's 
continued symptoms, the wrap the Veteran received in the July 
2005 surgery "has come undone."  The physician indicated 
that the Veteran was prescribed a proton pump inhibitor to 
control his reflux.  

The VA compensation examination reports of record likewise 
illustrate the severity of the Veteran's digestive disorder.  
Each examination report reviewed the continuing symptoms 
associated with the disorder.  Moreover, the January 2006 VA 
examiner stated that the Veteran's disorders relate to the 
gastric disorders he experienced while in service.  The July 
2006 VA examiner indicated that a lung disorder (i.e., 
reactive airway disease) related to the Veteran's reflux 
disorder.  The examiner stated that aspiration of acid into 
the lung tissue related to his disorder.  This examiner also 
noted the Veteran's reflux dystrophy in the left arm.  The 
February 2007 VA examiner noted the Veteran's complaints of 
worsening symptoms since his July 2005 surgery.  Though the 
examiner noted no hematemesis, melena, significant weight 
loss, malnutrition, or anemia, he noted uncontrollable 
diarrhea, frequent nausea, constant reflux, regurgitation of 
stomach contents, daily pyrosis, and frequent heartburn.  The 
examiner also stated that the Veteran had been disabled from 
employment due to his GERD.  The April 2008 VA examiner noted 
that the Veteran underwent repeated endoscopies because his 
Barrett's esophagitis had to be monitored.  The examiner 
noted the Veteran's dysphagia for meat, that his symptoms 
were progressively worse, and that he had experienced 
episodes of hematemesis and melena.  And the examiner 
diagnosed the Veteran with complex GI dysmotility syndrome 
manifesting as abdominal pain, reflux, belching, and 
diarrhea, and with complications of reflux including 
esophageal bleeding.  The examiner found the original 
symptoms to be part of the Veteran's lifelong dysmotility 
syndrome.   

VA treatment records dated between September 2007 and 
February 2008 indicate continuing adverse symptoms, bright 
red blood in the stool, and speech language pathology 
treatment due to "poor vocal quality and throat pain for 
many years, history of GERD[.]"  

And private treatment records reinforce the severity of the 
Veteran's disorder.  Records dated in February 2008 note the 
diagnosis of Barrett's esophagitis, note the Veteran's 
continuing symptoms of abdominal pain and diarrhea, and note 
chest and arm pain for which the Veteran was hospitalized.  

The Board finds that this evidence supports the assignment of 
a 60 percent evaluation under DC 7346 from the date of the 
Veteran's claim.  Again, a 60 percent rating is warranted 
under DC 7346 for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia, or for 
other symptom combinations productive of severe impairment of 
health.  Though the Veteran has not exhibited anemia since 
the early 2000s, he has continued to experience these other 
symptoms.  See 38 C.F.R. § 4.118.  And the Board finds, based 
on the entire record, that he has experienced severe 
impairment as a result.  

Consistent with Schafrath, supra, and with the instructions 
in the Joint Motion, the Board has consulted with other DCs 
under 38 C.F.R. § 4.118 to determine whether a rating in 
excess of 60 percent would be warranted here.  Several other 
codes addressing digestive disorders do authorize ratings in 
excess of 60 percent.  But the Board finds application of 
these other codes unwarranted as the medical evidence of 
record does not indicate the symptomatology or disorders 
underlying these other DCs - i.e., tongue disorders under DC 
7201 for which a 100 percent rating is authorized; under DC 
7203, an 80 percent rating is authorized for stricture of the 
esophagus to such an extent that only liquids can pass; under 
DC 7306, a 100 percent rating is authorized for totally 
disabling gastrojejunal ulcers; under DCs 7312, 7345, 7351, 
and 7354, 70 and 100 percent evaluations are authorized for 
liver disorders; under DC 7323, a 100 percent rating is 
authorized for ulcerative colitis; under DCs 7330 to 7333, 
100 percent ratings are authorized for intestinal and rectum 
disorders; under DC 7339, a 100 percent evaluation is 
authorized for ventral hernia; under DC 7343, a 100 percent 
evaluation is authorized for malignant neoplasms; and under 
DC 7347, 100 percent is authorized for pancreatitis.  

In sum, the Board finds a rating of 60 percent warranted here 
from January 31, 2002.  See Fenderson, supra.  But the Board 
finds the preponderance of the evidence against the claim for 
a rating in excess of 60 percent.  See AB, supra.  As the 
preponderance of the evidence is against any such claim, the 
benefit-of-the-doubt rule does not apply, and any such claim 
for increase beyond that granted in this decision must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).
	(CONTINUED ON NEXT PAGE)

ORDER

From January 31, 2002, a disability evaluation of 60 percent 
is granted for the Veteran's service-connected reflux with 
hiatal hernia, dysphasia, duodenal and esophageal ulcers, 
post operative, subject to the law and regulations 
controlling the award of monetary benefits.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


